

116 S1412 IS: Restoring Access, Improving Service to Enable Veterans Engaging To Fundraise Act of 2019
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1412IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo authorize veterans service organizations to solicit donations at post offices before and after
 Federal holidays.1.Short titleThis Act may be cited as the Restoring Access, Improving Service to Enable Veterans Engaging To Fundraise Act of 2019 or the RAISE VET FUND Act.2.Solicitation by veterans service organizations at post offices(a)In generalSection 404 of title 39, United States Code, is amended by adding at the end the following:(f)Solicitation by veterans service organizations at post offices(1)DefinitionsIn this subsection—(A)the term business day means a day on which a post office is open;(B)the term Federal holiday means—(i)a legal public holiday under section 6103(a) of title 5; and(ii)Flag Day, as designated under section 110 of title 36;(C)the term holiday period means the period beginning 2 business days before, and ending 2 business days after, a Federal holiday; and(D)the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38.(2)AuthorizationThe Postal Service shall permit a veterans service organization to solicit donations by distributing items that are symbols for veterans at a post office on any business day during a holiday period..(b)RegulationsNot later than 90 days after the date of enactment of this Act, the United States Postal Service shall promulgate regulations governing the use of post offices by veterans service organizations, including with respect to scheduling, under subsection (f) of section 404 of title 39, United States Code, as added by subsection (a).(c)Effective dateSubsection (f) of section 404 of title 39, United States Code, as added by subsection (a), shall take effect on the date that is 120 days after the date of enactment of this Act.